Citation Nr: 0521659	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral foot 
disability. 



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel










INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In an April 2004 Board decision, the Board reopened 
the veteran's claim for bilateral foot disability and 
remanded the claim for further development.

The original appeal also included issues of entitlement to 
service connection for elevated cholesterol, arteriosclerotic 
heart disease, and skin rash, as well as whether new and 
material evidence had been submitted to reopen service 
connection for a right knee disability.  In the April 2004 
decision, the Board denied service connection for elevated 
cholesterol and arteriosclerotic heart disease.  As these 
claims were denied, they are no longer on appeal.  In 
addition, the Board reopened the veteran's service connection 
claim for right knee disability.  In a May 2005 rating 
decision, the RO granted service connection for right knee 
disability and skin rash (tinea versicolor).  The May 2005 
rating decision represents a full grant of benefits for right 
knee disability and tinea versicolor and therefore, these 
issues are no longer on appeal.


FINDING OF FACT

Competent medical evidence demonstrates that the veteran's 
current bilateral foot disability is not related to his 
active service.


CONCLUSION OF LAW

Bilateral foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper VCAA 
notification after the Board reopened the veteran's service 
connection claim in April 2004.  The VA fully notified the 
veteran of what is required to substantiate such claim in an 
April 2004 VCAA letter and in the May 2005 supplemental 
statement of the case (SSOC).  Together, the VCAA letter and 
SSOC provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was asked to submit any evidence in his 
possession.  No evidence was submitted or identified by the 
veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, private medical records, VA records, 
including VA examination reports dated in July 1985 and April 
2004, private medical records, and written statements from 
the veteran.  As VA examinations and other medical evidence 
is of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for bilateral foot 
disability.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records showed treatment for bilateral foot 
problems.  The veteran was treated for pain of the left foot 
and cellulites of the left foot in May 1980.  In October 
1983, he was treated for symptoms of Morton's neuroma of the 
right foot, with pain on and off for one year.  He also was 
noted to have a corn and athletes foot.  In October 1984, he 
was treated for a corn of the right foot, as well as for 
athlete's foot.  The July 1985 separation examination's 
report of medical history noted a history of foot trouble, 
although clinical findings were normal.  

Post-service medical evidence included a VA examination 
report dated in December 1985, which revealed normal clinical 
examination of the feet.  An April 1986 private medical 
record showed treatment for foot complaints.  A July 1997 
revealed complaints of foot pain, although it was not clear 
whether one or both feet were affected.  The examiner told 
the veteran that he had plantar fasciitis and recommended 
special shoes and inserts.  He was seen for right foot 
problems and diagnosed as having plantar fasciitis, in July 
2000.

As there was evidence of post-service diagnosis and in-
service treatment for the veteran's feet, an examination 
needed to be performed in order to determine whether the 
veteran's current bilateral foot disability is related to 
service.

An April 2004 VA examination report indicated that the 
veteran's chief complaints were pain in his feet when 
standing over two or three hours, or performing yard work.  
Examination revealed bilateral plantar chronic tinea pedis.  
X-rays showed right lateral flat calcaneal angle with 
talonvicular changes of pronation.  The assessment was 
bilateral congenital, flexible pes planus. 

As for the etiology, the examiner indicated that the veteran 
is 59 years of age and has had flexible pes planus all of his 
life.  The examiner indicated, however, that without a direct 
relationship with some type of injury or other remarkable 
incidence during service, it was his opinion that the 
veteran's symptoms are related more to his age and congenital 
structure than his years of military service.  

Upon review, the Board finds that the VA examiner's opinion 
is competent, persuasive medical evidence.  The opinion is 
based upon examination of the veteran and review of the 
veteran's records.  The examiner was correct in his analysis 
that service medical record do not show injury or trauma to 
the veteran's feet during service.  Therefore, his opinion is 
supported by the facts on the record.  

In a statement received June 2005, the veteran indicated that 
age should have no bearing on this case and that he was only 
36 years old when he first starting having pain in his feet.  
He also stated that the examiner had no medical records to 
base his opinion on that the veteran had this condition his 
whole life.  It is clear from the examiner's statement that 
it was both age and congenital factors that caused the 
veteran's condition.  The examiner did not comment on whether 
the veteran experienced symptoms his entire life, but only 
that the veteran's condition was congenital in nature and 
symptomatic at this time due to age.  

There are no other competent medical opinions of record.  The 
Board recognizes the veteran's assertion that his bilateral 
foot disability is related to service.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral foot disability began in service 
or is otherwise related to service.  38 U.S.C.A. § 5107 (West 
2002).  The competent medical evidence demonstrates no 
relationship between the veteran's current bilateral foot 
disability and service and there is no showing of a traumatic 
injury to the veteran's feet during service.  Thus, the 
veteran's service connection claim is denied.


ORDER

Entitlement to service connection for bilateral foot 
disability.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


